Exhibit 10.18


SENIOR EXECUTIVE EMPLOYMENT AGREEMENT


AGREEMENT dated October 23, 2006 between BERKSHIRE INSURANCE GROUP, INC., a
Massachusetts corporation with a principal place of business in Pittsfield,
Massachusetts (“Employer”) and ROSS D. GORMAN of Conway, Massachusetts
(“Executive”).


PRELIMINARY STATEMENT


Employer, an insurance agency offering a full line of insurance products,
including automobile, home, business and life insurance (the “Business”), is a
wholly-owned subsidiary of Berkshire Hills Bancorp, Inc., a Delaware corporation
(“BHLB”).


Executive has been employed as President of MassOne Insurance Agency, Inc.
(“MassOne”), a Massachusetts insurance agency that is also engaged in the
Business.


Simultaneously with the execution of this Agreement, Employer, BHLB and
MassOne are entering into an Asset Purchase Agreement of even date (the “APA”)
pursuant to which Employer has agreed to acquire substantially all of the assets
of MassOne (the “MassOne Assets”).


Simultaneously with the execution of this Agreement, Employer is also entering
into Stock Purchase Agreements for the acquisition of all of the issued and
outstanding shares of Reynolds, Barnes & Hebb, Inc. (“RB&H”), McCormick, Smith &
Curry Insurance Agency, Inc. (“MS&C”) and Minkler Insurance Agency, Inc. (“MIA”;
MassOne, RB&H, MS&C and MIA are collectively referred to herein as the “Acquired
Agencies”).


Employer desires to employ Executive as a member of its senior executive
management team with the duties and responsibilities set forth herein.


This Agreement sets forth the terms on which Executive shall be so employed.


AGREEMENT


IT IS THEREFORE AGREED AS FOLLOWS:


1.  Employment.  Commencing on the Commencement Date, Employer shall employ
Executive as President and Chief Executive Officer, and Executive shall accept
such employment to undertake the responsibilities set forth in Section 2.


2.  Duties and  Responsibilities; Base of Operations.  Executive’s duties and
responsibilities shall be as set forth on Exhibit A attached hereto.  Executive
shall be based at 117 Main Street, Greenfield, Massachusetts (“Executive’s Base
Office”).  Employer shall not, without the prior consent of Executive, (a)
relocate Executive’s office to a location outside of a 25-mile radius of
Executive’s Base Office, (b) significantly reduce Executive’s authority, duties
or status or (c) direct Executive to report to anyone other than the Chief
Executive Officer of

1

--------------------------------------------------------------------------------



BHLB or Berkshire Bank or a designee thereof holding the office of Executive
Vice President (the “BHLB CEO”).


3.  Conduct of Executive.  During the Term (as defined in Section 4), Executive
shall devote substantially all of his business time, attention and energies to
the Business.  Executive shall be entitled to engage in such civic and
charitable activities during the business day that shall be reasonably related
to the development of the Business, provided that such activities shall not
significantly interfere with Executive’s work performance.  Executive shall
actively and industriously pursue his profession in the interests of Employer,
and shall carefully avoid any and all personal acts, habits and usages which
might injure in any way, directly or indirectly, his professional reputation,
the professional reputation of Employer, or any employee of Employer, or which
might otherwise be detrimental to any interest of Employer and its affiliates.


4.  Term of Employment; Termination.


4.1  Initial Term.  The initial term (the “Initial Term”) of Executive’s
employment hereunder shall commence on the date of the closing of Employer’s
purchase of the MassOne Assets (the “Commencement Date”) and shall continue
through December 31, 2006 and for a period of three years thereafter
through  December 31, 2009, unless sooner terminated as set forth in Section 4.3
(the period from January 1, 2007 through December 31, 2007 and each successive
twelve-month period is herein referred to as an “Employment Calendar Year”).


4.2  Additional Terms.  Upon the expiration of the Initial Term, this Agreement
shall be automatically extended for additional terms of one year each (the
“Additional Terms”), subject to termination as set forth in Section 4.3 (as used
in this Agreement, “Term” shall mean the Initial Term and, if this Agreement
shall be extended, the Additional Terms).


4.3  Termination.  This Agreement may be terminated as follows:


4.3.1  By Employer for cause (a “Cause Termination”) as follows:


4.3.1.1  Immediately upon notice by Employer in the event that:  (a) Executive
shall have committed fraud, been charged with, or convicted of, a felony
(whether or not employment related), misappropriated or embezzled funds or
engaged in other serious misconduct; (b) Executive shall have committed a
material violation of any policy or procedure of Employer or BHLB, including,
without limitation, those set forth in the Berkshire Hills Bancorp, Inc. Code of
Business Conduct now or hereafter in effect; (c) any license or registration
issued to Executive by any federal, state or other regulatory agency for the
sale of insurance shall have been suspended (unless such license or registration
shall be reinstated within 30 days after the date of suspension), withdrawn or
revoked because of unprofessional or unethical or improper conduct; (d)
Executive shall have been found guilty of unprofessional or unethical conduct by
any professional organization having jurisdiction over Executive; or (e)
Executive shall have committed a substantial breach of any of the provisions
contained in Section 9 (a “Section 9 Breach”).

2

--------------------------------------------------------------------------------







4.3.1.2  30 days after notice by Employer in the event that Executive shall have
committed a substantial breach of this Agreement (other than a Section 9
Breach), which notice shall make specific reference to this Section 4.3.1.2 and
set forth the details of such breach, unless such breach shall be remedied
within said 30-day period.


4.3.2  30 days after notice by Executive that Employer shall have committed a
substantial breach of this Agreement, which notice shall make specific reference
to this Section 4.3.2 and set forth the details of such breach, unless such
breach shall be remedied within said 30-day period.


4.3.3  By either party for any reason upon 90 days’ prior notice to the other
party; provided, however, that in the case of termination by Executive, no such
notice may be given during the first 90 days of the Initial Term.


4.3.4  Immediately upon (a) notice by Employer in the event that Executive shall
have become Permanently Disabled (as defined in Section 7.2), or (b) the death
of Executive.


4.4  Resignation.  In the event of termination of this Agreement for any reason,
Executive shall be deemed to have resigned from all positions held at Employer
or any parent, subsidiary or affiliate thereof, including, without limitation,
any position as director or officer.


5.  Compensation and Benefits.  During the Term, Employer shall pay Executive
the compensation and benefits as follows:


5.1  Base Salary.  From the Commencement Date through December 31, 2006 Employer
shall pay Executive a salary of $7,212 per week (the “Interim Salary”).  For the
remainder of the Term, Employer shall pay Executive an annual salary of not less
than $250,000 (“Base Salary”).  The Interim Salary and the Base Salary shall be
payable to Executive in accordance with the normal payroll practices of
Employer.  During the Term, the BHLB CEO shall review Executive’s Base Salary at
least annually and make increases, if any, in accordance with the BIG Budgets
and Plans (as defined in the APA).  If Executive’s Base Salary shall be
increased at any time, the then current Base Salary, plus the amount of the
increase, shall constitute the new “Base Salary” hereunder.


5.2  Additional Compensation.  For the 2007 Employment Calendar Year, Employer
shall pay Executive annual additional compensation (“Additional Compensation”)
in the amount of $125,000.  Additional Compensation shall be paid in two
installments as follows:  (a) $75,000 on or before April 30, 2007 and (b) the
balance of $50,000 on or before December 31, 2007.  After the 2007 Employment
Calendar Year, Executive shall be eligible for annual incentive compensation
based on (a) the BHLB CEO’s assessment of  Executive’s individual performance,
(b)  Employer’s performance,  (c) BHLB's performance and (d) the criteria of the
performance-based compensation plan which may be in effect from time to time for
BHLB’s senior executives.

3

--------------------------------------------------------------------------------







5.3  Benefits.  Employer shall provide Executive with the following benefits:


5.3.1  Vacation; Holidays; Sick Leave.  During each Employment Calendar Year,
Executive shall be entitled to vacation in accordance with Employer’s standard
vacation policies in effect from time to time for Employer’s officers and such
additional time as shall be approved by the BHLB CEO.  Executive shall take
vacation at such times as shall be mutually agreed upon by Employer and
Executive in accordance with the standard policies of Employer.  Executive shall
be entitled to paid legal holidays and sick leave in accordance with the
standard policies of Employer.


5.3.2  Stock Options.  On the Commencement Date BHLB and Executive shall enter
into the Stock Option Award Agreement attached hereto as Exhibit B, under which
Executive shall receive stock options covering 5,000 shares of BHLB Common
Stock.  During the Term, Executive shall be eligible to receive additional stock
options.


5.3.3  Expenses.  Subject to Employer’s standard procedures and requirements in
effect from time to time, Employer shall reimburse Executive for, or shall pay
directly on behalf of Executive, all normal, reasonable, necessary and
properly-documented business expenses that shall be incurred by Executive in the
performance of his services hereunder.


5.3.4  Automobile Reimbursement.  Employer shall (a) provide Executive with a
monthly automobile allowance of $1,000 for the business use of his motor vehicle
and (b) pay, or reimburse Employee for, all fuel costs for such motor vehicle
(collectively, the “Vehicle Reimbursement”).  The Vehicle Reimbursement shall be
in lieu of all costs, fees and expenses that Executive shall incur to operate,
maintain and insure the motor vehicle used by Executive in the performance of
Executive’s services hereunder.


5.3.5  Other Benefits.  In addition to the compensation and benefits provided
for in this Section 5, Executive shall be entitled to participate in those
executive benefit plans, arrangements and perquisites set forth on Exhibit C
attached hereto, together with such other benefit plans, arrangement and
perquisites that Employer may offer from time to time to full-time executives
and in which Executive shall be eligible to participate.  Executive shall be
given full credit for his service with MassOne for purposes of his eligibility
to participate in such benefit plans, and if any benefit plan in which Executive
shall be entitled to participate shall contain a pre-existing condition
exclusion, eligibility waiting period or other limitation or exclusion
applicable to new employees under such plan, such limitation or exclusion shall
not apply to Executive or his covered dependents who shall have been covered
under a similar plan of MassOne prior to Employer’s acquisition of MassOne.


6.  Payments on Termination.  The following payments shall be made to Executive
upon termination of this Agreement prior to the expiration of the Term:


6.1  If this Agreement shall be terminated (a) by Employer pursuant to Section
4.3.1 (Cause) or Section 4.3.4 (death or Permanent Disability), or (b) by
Executive pursuant to Section 4.3.3, Executive shall be paid only such amount of
Base Salary and Additional Compensation (“Accrued Salary and AC”) that shall
have accrued and be unpaid as of the date of termination (the “Termination
Date”).  Employer shall pay the Accrued Salary and AC to Executive as soon as
practicable after the Termination Date.

4

--------------------------------------------------------------------------------





6.2  If this Agreement shall be terminated during the Term by Employer pursuant
to Section 4.3.3 or by Executive pursuant to Section 4.3.2, Employer shall pay
Executive the following amounts:

 
(a)  Accrued Salary and AC; and


(b)  Severance pay (“Severance Pay”) equal to the sum of:


 (i) Executive’s Base Salary for the greater of (1) the number of months
remaining in the then current Term or (2) 12 months (the “Severance Pay
Period”); and


 (ii), for each month of the Severance Pay Period, an amount equal to
one-twelfth of Executive’s annual Additional Compensation.


Accrued Salary and AC shall be paid to Executive as soon as practicable after
the Termination Date, and Severance Pay shall be paid, commencing one month
after the Termination Date, in equal monthly installments over the Severance Pay
Period.  During the Severance Pay Period, Executive shall be entitled to
continue to receive the benefits to which he shall be entitled pursuant to
Section 5.3.5, except that (a) no contributions of any Severance Pay (by
Employer or Executive) shall be made to any 401(k) plan in which the Executive
shall be participating on the Termination Date and (b), if on the Termination
Date Employer’s disability insurance plan(s) shall not allow participation in
such plan(s) by terminated employees, Executive’s coverage under such disability
insurance plan(s) shall cease on the Termination Date.


7.  Disability.


7.1  Executive shall be deemed “Temporarily Disabled” or to have suffered
“Temporary Disability” if he shall be unable, as a result of physical or mental
illness or accident to perform his duties hereunder on a full-time basis (as is
customary for Employer’s senior executives).


7.2  Executive shall be deemed “Permanently Disabled” if (a) he and Employer
shall agree that he is permanently disabled, (b) he shall be deemed to be
permanently disabled under any employee benefit plan or program maintained by
Employer or Employer’s parent, subsidiaries or affiliates and in which Executive
shall then be participating or (c) he shall be Temporarily Disabled for six
consecutive months.


7.3  All successive periods of disability (whether Executive shall be
Temporarily Disabled or Permanently Disabled during such period) shall be deemed
a single period of disability unless separated by at least six months of
full-time active service.


7.4  During any period when Executive shall be Temporarily Disabled, Executive
shall, for the first six months of such Temporary Disability, continue to be
paid his Base Salary and Additional Compensation; provided, however, that the
payments of Base Salary and Additional Compensation pursuant to this Section 7.4
shall reduced by the amount of any

5

--------------------------------------------------------------------------------



disability insurance proceeds received by Executive from any disability
insurance policy the premiums for which Employer shall pay directly or reimburse
to Executive. In no event shall Executive be entitled to receive a duplicate
benefit under this Section 7.4 and Employer’s sick pay allowance policy.


7.5  Executive shall be entitled to apply accrued vacation time to reduce any
period of Temporary Disability.


8.  Facilities.  Employer shall make available to Executive such office space,
furniture, furnishings, equipment and supplies and secretarial and
administrative assistance that shall be commercially reasonable, necessary and
appropriate for the performance of Executive’s services hereunder.


9.  Restrictive Covenants; Non-Disclosure of Confidential Information.


9.1  As used in this Section 9, the following terms shall have the meanings
indicated:


9.1.1  “Qualified Customer” shall mean any customer of Employer or the Acquired
Agencies during the two-year period ending on the Termination Date or any
prospective customer identified by Employer or the Acquired Agencies within that
two-year period for business solicitation.


9.1.2  “Competing Services” shall mean the sale of insurance products and the
provision of insurance planning services and such other services that are
similar to or competitive with the products and services then provided by
Employer or which Executive has reason to know Employer intends to provide in
the conduct of the Business.


9.2  Restrictive Covenants.  Except as set forth in Section 9.3, during the Term
and for the period commencing on Termination Date and continuing through the
third anniversary of the Termination Date, Executive shall not:


(a), directly or indirectly, for himself or on behalf of or in conjunction with
any other person or entity, engage as a shareholder, officer, director, owner,
partner, member, manager, joint venturer, employee, independent contractor,
consultant or advisor, in any business that shall solicit business for Competing
Services from, or provide Competing Services to, any Qualified Customer,
wherever located; or


(b)  solicit for employment, hire or engage as an employee or independent
contractor any individual who shall be at that time, or shall have been within
one year prior to that time, an employee of Employer or any parent, subsidiary
or affiliate of Employer (collectively, the “Restrictive Covenants”).


9.3  Termination of Restrictive Covenants.  If Executive shall terminate his
employment pursuant to Section 4.3.2, the Restrictive Covenants shall terminate
as of the Termination Date.  If Employer shall terminate Executive’s employment
pursuant to Section 4.3.3, the Restrictive Covenants shall terminate three years
following the Termination Date,

6

--------------------------------------------------------------------------------



provided that Executive shall receive payment of his full Severance Pay as
provided in Section 6.2; if Executive shall not receive his full Severance Pay,
the Restrictive Covenants shall terminate as of the latest date of payment of
Severance Pay.


9.4  Non-Disclosure of Confidential Information.


9.4.1  Confidential Information.  Prior to the commencement of the Term,
Executive has had, and, during the Term, Executive shall have, access to
confidential and proprietary information concerning the business or affairs of
Employer and Employer’s parent, subsidiaries and affiliates (collectively, the
“Employer Parties”), including, without limitation, (a) internal business
information such as financial statements, reports, summaries of operations,
projections, accounting and business methods, information relating to strategic
and staffing plans and practices, business, marketing, promotional and sales
plans, practices and programs, training practices and programs, business
contracts and cost, rate, pricing, compensation and commission structures; (b)
trade secrets, ideas or designs (whether or not patentable or copyrightable and
whether or not reduced to practice or fixed in a tangible medium), including,
without limitation, all drawings, formulas, patterns, models, methods,
procedures, specifications, technology, development plans, samples, memoranda,
notes and other related information; (c) computer software, program listings,
documentation, data and data bases; (d) customer lists and customer confidential
information; and (e) compilations of data, including, without limitation, the
form or format of information that may comprise or include information otherwise
not deemed confidential (collectively, “Confidential
Information”).  Confidential Information shall not include any records, data or
information that shall be in the public domain before or during the Term,
provided that the same shall have not fallen into the public domain as a result
of a direct or indirect disclosure by Executive in breach of this Agreement.


    9.4.2  Non-Disclosure.  The Employer Parties shall have all rights to
possession, use and title to all Confidential Information which Executive shall
originate or which shall have come into Executive’s possession in any way, and
Executive shall deliver such Confidential Information to Employer in the
ordinary course of business.  Executive shall not during the Term, or
thereafter, disclose, directly or indirectly, any Confidential Information to
any person, other than (a) the Employer Parties, (b) employees of the Employer
Parties authorized to receive such Confidential Information at the time of such
disclosure, or (c) such other persons to whom Executive shall have been
specifically instructed to make disclosure by the General Counsel or Chief
Executive Officer of BHLB or the Bank, and in all such cases only to the extent
required in the course of Executive’s employment by Employer, except as required
by law.  At the expiration or termination of the Term, Executive shall deliver
to Employer all Confidential Information which shall be in Executive’s
possession or control and shall not retain or use any copies or summaries
thereof.


9.5  Remedies.  Executive acknowledges that the Employer Parties are engaged in
a highly competitive business and that the protections for the Employer Parties
set forth in this Section 9 are fair and reasonable and are of vital concern to
the Employer Parties.  Further, Executive acknowledges that monetary damages for
any violation of this Section 9 will not adequately compensate the Employer
Parties with respect to any such violation.  Therefore, in the event of a breach
by Executive of any of the terms and provisions contained in this Section 9,

7

--------------------------------------------------------------------------------



Employer shall be entitled to institute legal proceedings to obtain damages for
any such breach and/or to enforce the specific performance of this Agreement by
Executive and to enjoin Executive from any further violations.  The remedies
available to Employer pursuant to this Section 9.5 may be exercised cumulatively
by Employer in conjunction with all other rights and remedies provided by
law.  The provisions of this Section 9 shall survive the termination of this
Agreement and the termination and expiration of Executive’s employment,
regardless of how Executive’s employment may be or shall have been terminated.


10.            Insurance.  For not less than five years after the Commencement
Date and throughout the Term, Employer shall maintain a policy of errors and
omissions insurance, in such amounts as shall be customary in the industry for
full-service agencies similar to Employer, that shall provide full coverage for
Executive, including, without limitation, coverage of prior acts during the
period of Executive’s employment by MassOne.


11.    Miscellaneous Provisions.


11.1  Waiver.  No waiver of any breach of any provision of this Agreement shall
constitute a waiver of any other breach of that or any other provision hereof.


11.2  Severability.  If any provision of this Agreement shall be deemed by any
court having jurisdiction thereon to be invalid or unenforceable, the balance of
this Agreement shall remain in effect; if any provision of this Agreement shall
be deemed by any such court to be unenforceable because such provision shall be
too broad in scope by reason of the geographic or business scope or the duration
thereof, or for any other reason, such provision shall be construed to be
limited in scope to the extent such court shall deem necessary to make it
enforceable; and if any provision shall be deemed inapplicable by any such court
to any person or circumstances, it shall nevertheless be construed to apply to
all other persons and circumstances.


11.3  Governing Law; Effect.  This Agreement shall be construed and enforced in
accordance with the substantive law of the Commonwealth of Massachusetts,
without giving effect to the conflicts or choice of law provisions of
Massachusetts or any other jurisdiction, and shall have the effect of a sealed
instrument.


11.4  Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors and assigns.  This Agreement
is personal to Executive and Executive may not assign nor delegate any of
Executive’s rights or obligations hereunder in any manner without the prior
consent of Employer.


11.5  Entire Agreement.  This Agreement contains a complete statement of the
undertakings between the parties with respect to its subject matter, cannot be
changed or terminated orally, and supersedes all prior agreements and
undertakings.  There are no representations not set forth in this Agreement
which have been relied upon by the parties.


11.6  Notice.  Any notice, approval, consent or other communication under this
Agreement shall be in writing and shall be considered given when (1) delivered
personally, or (2)

8

--------------------------------------------------------------------------------



mailed by registered or certified mail, return receipt requested or (3)
transmitted by facsimile with a confirming copy sent by overnight mail or
courier service to the parties at the addresses indicated below (or at such
other address as a party may specify by notice to the others pursuant
hereto).  Notice given by a party’s counsel shall be considered notice given by
that party.


 
(a)
If to Employer, to it at:



c/o Berkshire Bank
P. O. Box 1308
24 North Street
Pittsfield, MA  01202-1308
Attention:  Michael P. Daly, President and CEO
Facsimile No. 413-447-1895



9

--------------------------------------------------------------------------------



With a copy to:


Gerald A. Denmark, Senior Vice President and General Counsel
P. O. Box 1308
24 North Street
Pittsfield, MA  01202-1308
Facsimile No. 413-448-9052


 
(b)
If to Executive, to him at:



P.O. Box 129
120 Main Poland Road
Conway, MA   01341


12.  Cancellation.  If the APA shall be terminated for any reason, this
Agreement shall be automatically canceled, and neither party shall have any
further obligation to the other hereunder.


Signed and sealed on the date first written above.





    BERKSHIRE INSURANCE GROUP, INC.          
By
/s/ Ross D. Gorman     
Its
         
/s/ Ross D. Gorman
   
ROSS D. GORMAN





The undersigned, Berkshire Hills Bancorp, Inc., hereby guaranties full
performance of the obligations of Employer hereunder.



   
BERKSHIRE HILLS BANCORP, INC.  
       
By
/s/ Michael P. Daly  
   
Its






10

--------------------------------------------------------------------------------



EXHIBIT A




DUTIES AND RESPONSIBILITIES OF EXECUTIVE




Executive’s duties shall consist of responsibility for all aspects of the
operation of the business of Employer, reporting to and under the direction of
the BHLB CEO.  Executive shall be responsible for ensuring that (a) Employer’s
long-term strategies align with those of BHLB, (b) Employer shall achieve and
maintain profitable growth, (c) Employer shall retain its customer accounts and
(d) Employer shall effectively utilize corporate resources of BHLB and its
affiliates.  Executive shall create, implement and monitor quality standards
using Six Sigma, Best Practices and other benchmarking systems.


 